Citation Nr: 1025244	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 
2002 to July 2002 and on active duty from August 2005 to December 
2006.  His service personnel records indicate that he was awarded 
the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which, in part, denied the Veteran's claim 
for service connection for a back disorder.

A hearing was held on April 6, 2010, by means of video 
conferencing equipment with the appellant in Fargo, North Dakota, 
before the undersigned Veterans Law Judge (VLJ), sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

After the April 2010 hearing, the Veteran submitted additional 
evidence in support of his claim directly to the Board, which was 
accompanied by a written waiver of consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).  Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.

The Board also notes that the Veteran testified at his April 2010 
hearing that he cannot work because of his back disorder.  See 
the April 2010 hearing transcript, page 6.  As discussed in 
detail below, the Board has granted the Veteran's claim for 
service connection for a back disorder.  However, it is unclear 
as to whether the Veteran intended to make an informal claim of 
entitlement to total disability evaluation based upon individual 
unemployability due to a service-connected disability or 
disabilities (TDIU).  Nevertheless, that matter is not currently 
before the Board because it has not been prepared for appellate 
review.  Accordingly, the issue of entitlement to TDIU is 
referred to the RO for appropriate action.
The Board further observes that the Veteran filed a claim in 
February 2010 for service connection for reversible airways 
obstruction due to burn pits in Iraq.  However, the RO has not 
yet issued adjudicated that claim.  Therefore, the issue of 
service connection for reversible airways obstruction is also 
referred to the RO for appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Badge, which 
indicates that he engaged in combat with the enemy, and there is 
satisfactory evidence that the Veteran sustained a back injury 
consistent with the circumstances, conditions, or hardships of 
his service. 

2.  The Veteran has been shown to have a chronic back disorder 
since his active duty service, and his current diagnoses include 
a chronic low back strain and degenerative disc disease.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a back 
disorder was incurred in active service. 38 U.S.C.A. §§ 1101, 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service-connection claim in May 2007 and September 2009, which 
appear to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letters in light of the 
fact that the Board is granting the claim in the decision below.  
Any potential error on the part of VA in complying with respect 
to the duties to notify and to assist has essentially been 
rendered moot by the Board's grant of the benefit sought on 
appeal.  Accordingly, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Board also notes the Veteran has been provided notice 
regarding disability ratings and effective dates, as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in the above-referenced letters.  As discussed in detail 
below, the Board is granting the Veteran's claim; however, it is 
not the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The RO will be 
responsible for addressing any notice defect with respect to the 
disability rating and effective date elements when effectuating 
the award.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory evidence" is credible evidence. Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual 
basis upon which a determination can be made that a particular . 
. . injury was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition." 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the 
provisions of section 1154(b) apply only to the second material 
issue involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a back disorder.  
The medical evidence does show the Veteran to have a current back 
disorder.  In particular, he was diagnosed with a chronic low 
back strain in December 2007, and x-rays taken in August 2009 
showed "multilevel mild degenerative disc disease changes . . . 
throughout the lumbar spine, and most pronounced at L4-L5." See 
the December 2007 and August 2009 VA examiners' reports 
respectively.  

The Veteran's service records do not document any treatment for 
or diagnosis of a back disorder.  His post-service treatment 
reports also do not include a diagnosis of arthritis by x-ray 
findings within the one year presumptive period outlined in 38 
C.F.R. § 3.309(a).  

Nevertheless, the Board notes that the Veteran has claimed that 
he injured his back while serving in Iraq as a combat engineer.  
More specifically, he asserts that he hurt his back wearing 50 
pound vests each day while patrolling for military bombs on the 
bumpy roads of Iraq.  The Veteran also stated he was involved in 
a tank mine explosion that lifted his humvee two feet in the air 
and dropped it into the blast hole causing back pain that has not 
subsided.  See the April 2010 hearing transcript, pages 4 and 8.  

The Veteran's service treatment records do show that he was a 
combat engineer and that he was awarded the Combat Action Badge 
for engaging or being engaged by the enemy in February 2006.  
Moreover, the Board finds no reason to doubt the Veteran's 
statements.  His service as a combat engineer would have 
potentially required him to wear heavy gear and to be put in 
harm's way.  The undersigned also found the Veteran's testimony 
at the April 2010 hearing to be competent and credible.  As such, 
there is satisfactory evidence that the Veteran sustained a back 
injury consistent with the circumstances, conditions, or 
hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).   

Thus, the final issue remaining is whether the Veteran's current 
back disorder is related to the injury in service.  The Board 
notes the December 2007 and August 2009 VA examiners did not to 
opine as to etiology of the Veteran's current back disorder.  
However, after reviewing the file, the Board believes that direct 
service connection for the Veteran's back disorder may be granted 
based on continuity of symptomatology, without the need for 
referral for a medical opinion.  See 38 C.F.R. § 3.303(b).

It is clear that the Veteran complained of back pain in service 
upon his return from his deployment in Iraq.  Indeed, the Veteran 
specifically indicated "yes" when asked if he developed back 
pain anytime during his deployment.  See the Veteran's DD Form 
2796 Post Deployment Questionnaire.  Moreover, the Veteran made 
no delay in filing a claim for service connection based on his 
low back pain.  He filed his original claim for a low back 
condition in April 2007, which was only four months after his 
separation from active duty service.  The Board believes that the 
Veteran's immediate filing of a claim lends support to his claim.  

Additionally, medical reports dated shortly after the Veteran's 
separation continued to identify complaints of low back pain.  As 
noted above, although the Veteran's December 2007 x-ray reports 
indicated a "normal" lumbar spine, the December 2007 VA 
examiner pertinently diagnosed the Veteran with a "chronic low 
back strain with some loss of range of motion" upon physical 
examination.   Subsequently, in January 2008, the Veteran sought 
treatment for intermittent low back pain occurring two to three 
times a week and lasting for two hours each time.  See the 
Veteran's January 28, 2008 VA Physical Therapy Consult.  

In September 2008, the Veteran's therapist contacted the RO and 
noted that the Veteran "indicates on-going medical complications 
with emphasis on back pain which he is experienc[ing] on a daily 
basis" that was not present before his deployment to Iraq in 
2006.  See the September 2008 statement of C.B.  As noted above, 
x-rays taken in August 2009 also demonstrated degenerative disc 
disease changes throughout the lumbosacral spine.  See the August 
2009 VA radiological report.  

Finally, the Veteran has recently submitted a February 2010 
letter from his commanding officer indicating that he must be 
medically discharged from the Army National Guard due to his 
lower back problems. See the February 20, 2010 letter from D.L.S.  

Thus, the picture presented is one of low back disability 
symptoms starting in service and continuing thereafter and 
recognized as a specific disability [chronic low back strain and 
degenerative disc disease] just one year after his separation.  
There is no evidence of record which suggests that the Veteran's 
current disability was caused by anything other than military 
service.  Based on the above-cited evidence, the Board has no 
reason to doubt the Veteran's assertions that he has experienced 
low back pain continuously since leaving military service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge].  

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted.  The Court specifically indicated that it 
would not be permissible to undertake further development if the 
purpose was to obtain evidence against an appellant's claim. See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
back disorder is causally or etiologically related to his 
military service.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in the Veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board 
concludes that service connection for a back disorder is 
warranted.
ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a back disorder is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


